UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------x
MOSES NELSON,

                 Plaintiff,                17-cv-4045 (LAP)

     -against-
                                           MEMORANDUM & ORDER

WELLS FARGO BANK, N.A., U.S. Bank,
N.A., AS TRUSTEE FOR BANK OF
AMERICA FUNDING 2007-1 TRUST,

                 Defendants.

------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are Plaintiff Moses Nelson's     ("Plaintiff"

or "Nelson") Motion to Strike Defendant(s) Reply Memorandum

Pursuant to FRCP Rule 9 (b) and 12 (f)   ("Plaintiff's Motion"),

dated Nov. 6, 2018 [dkt. no. 40] and Defendants Wells Fargo

Bank, N.A.   ("Wells Fargo") and U.S. Bank, N.A., as Trustee for

Bank of America Funding 2007-1 Trust's ("U.S. Bank")

(collectively, "Defendants") Motion to Dismiss for Improper

Venue, or in the Alternative to Transfer ("Defendants' Motion"),

dated Aug. 30, 2019 [dkt. no. 33].


     For the reasons stated below, Plaintiff's Motion [dkt. no.

40] is denied and Defendants' Motion [dkt. no. 33] is granted.

Because venue is improper in this District, and because it is




                                1
"in the interest of justice" to do so, this action is

transferred to the District of Connecticut.


I . BACKGROUND


     A. History of Litigation Between the Parties Regarding
        the Property

     In September of 2013, U.S. Bank commenced a foreclosure

action against Nelson, "styled U.S. Bank N.A. as Trustee v.

Nelson, Moses, et al., Docket No. FBT-CV13-6038082-S (Conn.

Super. Ct.)" in the State of Connecticut Superior Court,

Judicial District of Fairfield at Bridgeport ("Connecticut

Superior Court").    (Memorandum of Law in Support of Defendants'

Motion to Dismiss for Improper Venue, or in the Alternative to

Transfer ("Defs.' Mot. Mem."), dated Aug. 30, 2018 [dkt. no.

34], 2; see Declaration of William Lugo in Support of

Defendants' Motion to Dismiss for Improper Venue, or in the

Alternative to Transfer ("Lugo Deel."), dated Aug. 30, 2018

[dkt. no. 35], 4-8   (Exhibit A).)     U.S. Bank sought to foreclose

Nelson's property known as 1584-1586 North Avenue, Bridgeport,

Connecticut (the "Property") . 1     (Id. at 9-16 (Exhibit B).)




1 In the Amended Complaint, Nelson alleges that the Property is
located at "1584-86 North Avenue, Bridgeport, Connecticut,
06604" and "1584-1586 North Avenue Bridgeport, CT 06604."   (See
Amended Complaint ("Am. Compl."), dated Aug. 2, 2018 [dkt. no.
25], 1 5; Exhibit A to Am. Compl. (emphasis added).)  Although
the street numbers are slightly different, the Court construes
them as denoting the same piece of property (continued)

                               2
     On June 29, 2015, U.S. Bank obtained a Judgment of Strict

Foreclosure (the "Foreclosure Judgment").          (Id. at 17-19

(Exhibit C) .)   The Foreclosure Judgment set "[a] law day [of]

August 18, 2015 for" Nelson, "the owner of the equity of

redemption with the law days of the subsequent encumbrances

assigned in the inverse order of priorities."             (Id. at 18

(Exhibit C).)


     On August 18, 2015, Nelson filed a "Motion to Open Judgment

(Civil Matters Other Than Small Claims and Housing Matters)"

(the "2015 Motion to Open Judgment"), claiming that he had

released his attorney from representing him and had just learned

about his law day.     (Id. at 20-22     (Exhibit D) .)    On September 3,

2015, U.S. Bank filed an objection to Nelson's 2015 Motion to

Open Judgment, in which it asserted that, because title to the

Property vested in U.S. Bank on August 20, 2015, the Connecticut

Superior Court did not have authority to open the Foreclosure

Judgment at Nelson's request.         (Id. at 23-26 (Exhibit E) .)     On

September 21, 2015, the Connecticut Superior Court dismissed

Nelson's 2015 Motion to Open Judgment for lack of jurisdiction.

(Id. at 27-28    (Exhibit F) .)




(continued) on North Avenue (defined above as the "Property" for
purposes of this Memorandum & Order).

                                  3
     On September 30, 2015, Nelson filed a "Motion for Waiver

and Subject Matter Jurisdiction" requesting that the Connecticut

Superior Court "[v]acate and [v]oid" the Foreclosure Judgment

and claiming that he could "unequivocally prove that the

Original Lender, AMERICAN BROKERS CONDUIT, did not exist as a

legitimate Corporation to do business in the State of

Connecticut when they contracted with" him "to create the

Mortgage and Promissory Note" (the "Mortgage Loan")      for the

Property.   (Id. at 31-57 (Exhibit H) .)     On November 18, 2015,

the Connecticut Superior Court denied Nelson's motion.       (Id. at

58-59 (Exhibit I).)


     On December 1, 2015, Nelson filed an appeal.       (Id. at 7

(Exhibit A).)   On May 9, 2017, the Connecticut Appellate Court

issued a per curiam opinion affirming the Foreclosure Judgment.

(Id. at 60-61 (Exhibit J) .)


     On May 10, 2017, Nelson filed a petition for certification

to the Connecticut Supreme Court.      (Id. at 62-96 (Exhibit K) .)

On June 14, 2017, the Connecticut Supreme Court denied Nelson's

petition.   (Id. at 97-98   (Exhibit L) .)


     Meanwhile, on September 12, 2014, Nelson filed an action

against American Broker's Conduit, Stewart Title Guaranty

Company, Mortgage Electronic Registration Systems, Inc.

("MERS"), and U.S. Bank (collectively, the "2014 Connecticut


                                4
Superior Court Defendants"), "styled Nelson v. American Brokers

Conduit, et al., Docket No. FBT-CV14-5030232-S (Conn. Super.

Ct.)" in the Connecticut Superior Court.      (Defs.' Mot. Mem. at

3; See Lugo Deel. at 99-103 (Exhibit M).)      In his "Complaint for

Quiet Title," dated July 11, 2014, Nelson sought to sue the 2014

Connecticut Superior Court Defendants for allegedly engaging in

"Unfair Business Practices," "misrepresentation, misconduct and

fraud" and receiving "Unjust Enrichment" through their alleged

actions regarding the Mortgage Loan.      (Lugo Deel. at 104-129

(Exhibit N) .)     The 2014 Connecticut Superior Court Defendants

filed motions to dismiss the action,     (see id. at 101-102

(Exhibit M)), and on March 30, 2017, the Connecticut Superior

Court entered a judgment of dismissal.      (Id. at 130-131 (Exhibit

0) . )


         On April 3, 2018, Nelson filed a "Motion to Open Judgment

(Civil Matters Other Than Small Claims and Housing Matters)"

(the "2018 Motion to Open Judgment"), claiming that he had

"proof that the Defendant does not have an equitable claim to my

property because they did not exist as a lawful corporation to

do business in Connecticut or New York."      (Id. at 132-140

(Exhibit P) .)     On April 19, 2018, U.S. Bank and MERS filed an

objection to Nelson's 2018 Motion to Open Judgment.      (Id. at

141-149 (Exhibit Q) .)     On May 9, 2018, the Connecticut Superior

Court denied Nelson's 2018 Motion to Open Judgment.      (Id. at

                                 5
150-151 (Exhibit R) .)        Nelson did not appeal.         (See id. at 102

(Exhibit M).)

       On August 19, 2015, Nelson filed a federal lawsuit against

American Brokers Conduit, MERS, U.S. Bank, and Bendett & McHugh,

P.C.   (collectively, the "2015 District of Connecticut

Defendants") in the United States District Court for the

District of Connecticut.          See Nelson v. American Brokers Conduit

et al., No. 15-CV-1233 (JAM)        (D. Conn.).        In his Complaint,

Nelson alleged that the 2015 District of Connecticut Defendants

were liable for violating his civil and constitutional rights

and for wrongful foreclosure, fraudulent concealment, fraud in

the inducement, fraud upon the court, mail fraud, abuse of

process, and obstruction of justice.              (Verified Complaint ("2015

District of Connecticut Complaint"), Nelson v. American Brokers

Conduit, No. 15-CV-1233(JAM)          (D. Conn.), dated Aug. 19, 2015

[dkt. no. l],     ~~   82-146.)    Nelson further alleged that the

material facts related to the securitization of the Mortgage

Loan were not disclosed to him.            (Id.   ~~   15, 18, 38, 39, 50.)

Nelson also claimed that the Mortgage Loan was void because the

original mortgagee was MERS and not the original lender.                   Id.

~~   14, 16, 1 7, 2 5, 2 8, 2 9, 5 2 . )


       On April 19, 2016, Nelson filed a "Motion to Withdraw

Verified Complaint" in which he moved to withdraw his 2015


                                      6
District of Connecticut Complaint "without prejudice, until I am

able to retain an attorney to represent me."         (Motion to

Withdraw Verified Complaint ("2015 District of Connecticut

Withdraw Motion"), Nelson v. American Brokers Conduit, No. 15-

CV-1233 (JAM)   (D. Conn.), dated Apr. 19, 2016 [dkt. no. 28], 1.)

On April 20, 2016, the District Court of Connecticut granted

Nelson's 2015 District of Connecticut Withdraw Motion.            (Order,

Nelson v. American Brokers Conduit, No. 15-CV-1233(JAM)           (D.

Conn.), dated Apr. 20, 2016 [dkt. no. 29] .)


        On June 9, 2016, Nelson filed a federal lawsuit against

Wells Fargo, U.S. Bank, and 1-100 John Does        (collectively, the

"2016 Southern District of New York Defendants") in this Court.

See Nelson v. Wells Fargo Bank, N.A., et al., No. 16-cv-4300

(LAP)    (S.D.N.Y.).   In his Complaint, Nelson alleged that

American Brokers Conduit had underwritten the Mortgage Loan

"without proper due diligence" and that U.S. Bank and Wells

Fargo engaged in unfair and deceptive business practices by

failing to grant him a loan modification.         (Complaint ("2016

Southern District of New York Complaint"), Nelson v. Wells Fargo

Bank, N.A., et al., No. 16-cv-4300 (LAP)        (S.D.N.Y.), dated June

9, 2016 [dkt. no. 1],     ~~   8, 9.)   Nelson also alleged that U.S.

Bank failed to comply with New York trust laws regarding the

acquisition, servicing, and transfer of the Mortgage Loan.              (Id.

~~   24-35).

                                   7
        On July 12, 2016, this Court issued to Nelson an Order to

Show Cause as to why the action should not be transferred to the

District of Connecticut.     (Order to Show Cause ("July 2016 Order

to Show Cause"), Nelson v. Wells Fargo Bank, N.A., et al., No.

16-cv-4300 (LAP)    (S.D.N.Y.), dated July 12, 2016 [dkt. no. 4] .)

The July 2016 Order to Show Cause stated, in part:


        the Court is inclined to transfer this case to the
        United States District Court for the District of
        Connecticut under 28 U.S.C. § 1404(a). [Nelson] is
        therefore directed to submit a brief statement
        addressing why this action should not be transferred
        to the United States District Court for the District
        of Connecticut . . . . [The 2016 Southern District of
        New York] Defendants may, within thirty days, submit
        statements addressing the question of venue for this
        action. If [Nelson] fails to respond within thirty
        days, the Court will transfer this matter to the
        District of Connecticut pursuant to§ 1404(a).
(Id. at 3.)

        On August 10, 2016, the 2016 Southern District of New York

Defendants submitted a statement pursuant to this Court's

invitation.     (Letter, Nelson v. Wells Fargo Bank, N.A., et al.,

No. 16-cv-4300 (LAP)    (S.D.N.Y.), dated Aug. 10, 2016 [dkt. no.

9] .)    Nelson failed to respond to the July 2016 Order to Show

Cause.

        On September 30, 2016, this Court issued a second Order to

Show Cause to Nelson directing him to submit a "brief statement

addressing why this action should not be dismissed and why this

action should not be transferred to the District of

                                8
Connecticut."     (Order to Show Cause ("September 2016 Order to

Show Cause"), Nelson v. Wells Fargo Bank, N.A., et al., No. 16-

cv-4300   (LAP)   (S.D.N.Y.), dated Sept. 30, 2016 [dkt. no. 10] .)

Nelson failed to respond to the September 2016 Order to Show

Cause.       Instead, on March 3, 2017, Nelson filed a "Motion to

Withdraw Verified Complaint" in which he moved to withdraw his

2016 Southern District of New York Complaint "without prejudice,

until I am able to retain an Attorney to represent me."          (Motion

to Withdraw Verified Complaint ("2016 Southern District of New

York Withdraw Motion"), Nelson v. Wells Fargo Bank, N.A., et

al., No. 16-cv-4300 (LAP)     (S.D.N.Y.), dated Mar. 3, 2017 [dkt.

no. 11] .)   On March 10, 2017, this Court granted Nelson's 2016

Southern District of New York Withdraw Motion.         (Memo

Endorsement, Nelson v. Wells Fargo Bank, N.A., et al., No. 16-

cv-4300   (LAP)   (S.D.N.Y.), dated Mar. 10, 2017 [dkt. no. 12] .)


     B. The Instant Action


     On or about May 9, 2017, Nelson (from here, the

"Plaintiff") filed this action, originally in the State of New

York Supreme Court, County of Bronx.       (Notice of Removal, dated

May 31, 2017 [dkt. no. 5].)      On May 31, 2017, Defendants removed

the instant action to this Court.      (Id.)   Plaintiff filed his

Amended Complaint on August 2, 2018.       ( See Am. Comp 1. )




                                 9
          In the Amended Complaint, Plaintiff alleges that Wells

Fargo is the "Sponsor/Seller" and "purported 'Depositor'" for

the "BANC OF AMERICA FUNDING 2007-1 TRUST"                 (the "Trust") as well

as a "National Banking Association," "Non Depository Payor

Bank," and "account debtor of the instant matter."                  (Id. 'II'II 6,

8, 11).       Plaintiff further alleges that Wells Fargo "was acting

in the capacity of a qualified intermediary for credit swap

conveyances" and is the "servicer" and "Junior Secured Party"

for the Mortgage Loan.           (Id. 'II'II 11, 13.)   Plaintiff alleges that

U.S. Bank is a "National Banking Association" and "Trustee" for

the Trust.       (Id. 'II 12.)   Plaintiff alleges that "Defendants are

residents of and/or conduct business in this District."                    (Id.

'II 3.)

          According to the Amended Complaint, Plaintiff "is now, and

at all times relevant to this action" a resident of Connecticut.

(Id. 'II 4).     The Property is located at 1584-86 North Avenue,

Bridgeport, Connecticut, 06604.             (Id. 'II 5).


          Plaintiff "disputes the Defendant's [sic] superior

colorable claim to legal title and equitable title of" the

Property,      (id. 'II 20), and "affirmatively alleges that the

purported 'loan' to Plaintiff was fraudulently induced [sic]

transaction with the purported Original Lender, AMERICAN BROKERS

CONDUIT CORPORATION, without full and proper disclosure," (id.


                                       10
'II 21) .   Plaintiff alleges that he "has recently discovered the

nature of the true substance and intent of the purported

Mortgage transaction with the purported Original Lender,"

claiming that its "purpose and intent .            . was to convert

Plaintiff's Mortgage and Promissory Note from a non-negotiable

instrument governed under Article 3 of the U.C.C. into a Stock-

like Bond Certificate or investment Security Instrument to be

placed into a Mortgage Backed Securities Investment Trust that

is governed under Article 8 of the U.C.C. without Plaintiff's

informed knowledge and consent."           (Id.'1124.)


        In addition, Plaintiff claims that Defendants "fraudulently

converted [his] Promissory Note from a          'promise to pay',

governed under U.C.C. 3 § 104(e) into an 'order to pay',

governed under U.C.C. 3 § 104(f), and then ledgered [sic] it

into an account as a     'cash item' asset" to permit it to be

securitized and sold.      (Id. 'II 26.)    Plaintiff asserts that his

claims "relate to Federal Housing Administration's role as

Trustee over a trust created under New York law and/or

administered at least in part in New York," (id. 'II 3), that

"this case involves New York Common Law Trusts," (id. 'II 1), and

that Defendants have violated New York laws, including "New York

trust law" and "New York Securities Law," (id. '11'11 53, 58 (h),

86(F)).




                                  11
     Plaintiff seeks relief from wrongful foreclosure      (First

Cause of Action),   (id. 11 87-109), fraud in the concealment

against Wells Fargo and U.S. Bank (Second Cause of Action),         (id.

11 110-121), fraud in the inducement (Third Cause of Action),

(id. 11 122-130), unconscionable contract against Wells Fargo

(Fourth Cause of Action),    (id. 11 131-138), breach of contract

against Wells Fargo (Fifth Cause of Action),      (id. 11 139-143),

breach of fiduciary duty (Sixth Cause of Action),      (id. 11 144-

149), quiet title (Seventh Cause of Action),      (id. 11 150-156),

slander of title (Eighth Cause of Action),       id. 11 157-164),

declaratory judgment relief to quiet title and declare Plaintiff

to be the equitable owner of the Property (Ninth Cause of

Action),   (id. 11 165-169), "National Homeowner Bill of Rights

( 'HBOR') " 2 (Tenth Cause of Action),   (id. 11 170-174), "CCPA,"

which Plaintiff alleges is a violation of 15 U.S.C. § 146l(g) 3

(Eleventh Cause of Action),    (id. 11 175-177), and Violation of



2  "This is an apparent reference to H.R. 4963, 113th Cong.
 (2014), a bill introduced by New Mexico Congresswoman Michelle
Lujan Grisham. However, this bill was never voted on, let alone
enacted into law. Accordingly, [Plaintiff's] claim[] under the
bill [is] dismissed" outright.   Lopez v. Bayview Loan Servicing,
LLC, No. 16-CV-2610 (JPO), 2017 WL 3396421, at *7 (S.D.N.Y. Aug.
8, 2017) (citing H.R. 4963-
National Homeowners Bill of Rights Act of 2014,
https://www.congress.gov/bill/113th-congress/house-
bill/4963/text (last visited June 6, 2019)).
3 This cause of action quotes what is purportedly language from

15 U.S.C. §1461(g) about obligations to inform affected debtors
when a mortgage loan is sold, but nothing like the quoted
language actually appears in 15 U.S.C. § 1461.

                                12
Regulation X, 12 C.F.R.      §   1024.4l(b) (2) (i) (A) by allegedly

failing to review a loss mitigation/loan modification

application (Twelfth Cause of Action),            (id.   'l['I[   178-189).


     Ultimately, Plaintiff seeks a judgment that, in part,

"[d]eclar[es] that Defendants lack any interest in the subject

property which would permit them to foreclose, evict, or attempt

to foreclose or evict, the trust deed and/or to selln the

Property.    (Id. at 4 9.)       Plaintiff claims that "[v] enue is

proper in this District under 28 U.S.C. § 139l(b) (1), because

Defendants are residents of and/or conduct business in this

District [and his] claims also relate to Federal Housing

Administration's role as Trustee over a trust created under New

York law and/or administered at least in part in New York.n

(Id.'1[3.)

     On August 30, 2018, Defendants moved to dismiss the Amended

Complaint for improper venue pursuant to Federal Rule of Civil

Procedure 12(b) (3) and 28 U.S.C.         §   1406(a) or, in the

alternative, to transfer this case to the District of

Connecticut pursuant to 28 U.S.C. § 1404(a).                      (See Defendants'

Motion at 1.)    Defendants filed a memorandum of law and

declaration in support of Defendants' Motion.                      (See Defs.' Mot.

Mem.; Lugo Deel.)     On October 10, 2018, Plaintiff filed his

opposition to Defendants' Motion.             (See Motion in Opposition to


                                     13
Defendant's Motion to Dismiss for Improper Venue, or in the

Alternative to Transfer ("Defs.' Mot. Opp."), dated Oct. 10,

2018 [dkt. no. 38] .)    On October 17, 2018, Defendants filed

their reply.     (See Reply Memorandum of Law in Support of

Defendants' Motion to Dismiss for Improper Venue, or in the

Alternative to Transfer ("Defs.' Mot. Reply"), dated Oct. 17,

2018 [dkt. no. 39].)


        On November 6, 2018, Plaintiff filed Plaintiff's Motion

asking the Court to strike Defendants' Motion as well as

Defendants' memorandum of law and reply in support of

Defendants' Motion pursuant to Federal Rules of Civil Procedure

9(b) and 12(f) . 4   Plaintiff filed his memorandum of law in

support of Plaintiff's Motion on the same day.     (See Pl.'s Mot.

Mem.)     On November 15, 2018, Defendants filed their opposition

to Plaintiff's Motion.     (See Opposition to Motion to Strike




4 Although Plaintiff entitled Plaintiff's Motion, "Motion to
Strike Defendant(s) Reply Memorandum Pursuant to FRCP Rule 9(b)
and 12(f)," in it, he requests that the Court "strik[e] the
Defendant's Reply Memorandum, Motion to Dismiss for Improper
Venue and in the alternative to transfer this action to
Connecticut."  (Plaintiff's Motion at 3; see also Memorandum of
Law in Support of Motion to Strike Pursuant to FRCP Rule 9(b)
and 12(f) ("Pl.'s Mot. Mem."), dated Nov. 6, 2018 [dkt. no. 41],
1, 3 (requesting that the Court "strik[e] said Motions and
pleadings," which he earlier identified as "[t]he Reply
Memorandum and Motion to Dismiss").)  Accordingly, the Court
construes Plaintiff's Motion as seeking to strike Defendants'
Motion as well as Defendants' memorandum of law and reply in
support of Defendants' Motion.

                                14
Defendant(s) Reply Memorandum Pursuant to FRCP 9(b) and 12(f),

dated Nov. 15, 2018 [dkt. no. 42] .)


     The Court addresses the parties' motions in turn.


II. PLAINTIFF'S MOTION


     A. Legal Standard


      Plaintiff's Motion "must be pursuant to Fed.R.Civ.P. 12(f)

[only], because Fed.R.Civ.P. 9(b)     . . . contain[s] no provisions

relating to striking or modifying pleadings. Accordingly the

standards for Fed.R.Civ.P. 12(f) motions to strike will guide

the Court."      Howmedica Osteonics Corp. v. Zimmer, Inc., Civ. No.

05-897(WHW), 2006 WL 2583275, at *1 (D.N.J. Sept. 5, 2006); see

also Yursik v. Inland Crop Dusters Inc., No. CV-F-11-01602-LJO-

JLT, 2011 WL 5592888, at *3 (E.D. Cal. Nov. 16, 2011)     (noting

defendants "failed to explain how a motion to strike is the

appropriate vehicle for making their Fed.R.Civ.P. 9(b) argument"

and instead evaluating the allegations defendants sought

to strike under Rule 12(f) because it "permits the Court to

'strike'") . 5



5 Even if the Court were to evaluate Plaintiff's fraud
allegations under Federal Rule of Civil Procedure 9(b), it would
still find denial of Plaintiff's Motion warranted.   Rule 9(b)
states that "[i]n alleging fraud or mistake, a party must state
with particularity the circumstances constituting fraud or
mistake. Malice, intent, knowledge, and other conditions of a
person's mind may be alleged generally." FED. R. (continued)

                                 15
        B. Discussion


        Plaintiff's Motion is improper under Federal Rule of Civil

Procedure 12(f) because "Federal Rule of Civil Procedure 12(f)

allows a court to strike pleadings only."       Huelbig v. Aurora

Loan Servs., LLC, No. 10 Civ. 6215 (RJH) (THK), 2011 WL 4348281,

at *2    (S.D.N.Y. May 18, 2011), report and recommendation

adopted, No. 10 Civ. 6215 (RJH) (THK), 2011 WL 4348275 (S.D.N. Y.

Sept. 16, 2011); see FED. R. Crv. P. 12 (f)    ("The court may strike

from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.").       "Motions,

declarations, and affidavits are not pleadings." Huelbig, 2011

WL 4348281, at *2; see FED. R. Crv. P. 7 (a)    (defining pleadings as

the complaint, answer, answer to cross-claims and counterclaims,



(continued) Crv. P. 9(b).   "However, even though the rule states
that conditions of mind may be averred generally, the complaint
still must plead the factual basis which gives rise to a strong
inference of fraudulent intent." S.E.C. v. Toomey, 866 F. Supp.
719, 726 (S.D.N.Y. 1992) (internal quotation marks and citations
omitted).  Here, Plaintiff argues that Defendants "are
perpetrating fraud upon the Court where the Assignment of
Plaintiff's purported Mortgage to the Trust in question was done
by tort from a non-existing corporation and therefore, as a
matter of law, the Defendant(s) have no Standing to enforce a
claim or make motion to this Court for any unenforceable right
or claim."   (Plaintiff's Motion at 1; id. at 3 ( same) ; Pl.' s
Mot. Mem. at 2 (same).)    Not only does Plaintiff fail to make
this argument with the requisite particularity, but he also
fails to "plead the factual basis which gives rise to a strong
inference of fraudulent intent" of Defendants.    Toomey, 866 F.
Supp. at 726 (internal quotation marks and citations omitted);
see also id. ( "Rule 9 (b) does not allow speculation to be the
basis of an action for fraud.").

                                16
third-party complaint, answer to third-party complaint, and

replies when ordered by the Court); see also Shamrock Power

Sales, LLC v. Scherer, No. 12 Civ. 8959 (KMK) (JCM), 2016 WL

7647597, at *7 (S.D.N.Y. Dec. 8, 2016), report and

recommendation adopted, No. 12-CV-8959 (KMK)      (JCM), 2017 WL

57855 (S.D.N.Y. Jan. 4, 2017)    ("In sum, a motion to strike is

only proper when directed at pleadings within the meaning of

Fed. R. Civ. P. 7 (a).").


     Accordingly, the Court denies Plaintiff's Motion [dkt. no.

40] because it does not comport with the restrictions of Federal

Rule of Civil Procedure 12(f).       See, e.g., Pakter v. New York

City Dept. of Educ., No. 08 Civ. 7673(DAB), 2010 WL 1141128, at

*4 (S.D.N.Y., Mar. 22, 2010)    (denying the plaintiff's motion to

strike defendants' memorandum of law in support of its motion to

dismiss because it is not a pleading as required under Federal

Rule of Civil Procedure 12(f)); Sierra v. United States, No. 97

CIV. 9329(RWS), 1998 WL 599715, at *9 (S.D.N.Y. Sept. 10, 1998)

(denying plaintiff's motion to strike defendant's motion to

dismiss because a motion to dismiss is not a pleading).


III. DEFENDANTS' MOTION


    A. Legal Standard


     "On a motion to dismiss for improper venue under Rule

12(b) (3), the burden of proof lies with the plaintiff to show

                                17
that venue is proper."     NextEngine Inc. v. NextEngine, Inc., No.

17-CV-9785 (JPO), 2019 WL 79019, at *1 (S.D.N.Y. Jan. 2, 2019)

(quoting Cartier v. Micha, Inc., No. 06 Civ. 4699(DC), 2007 WL

1187188, at *2 (S.D.N.Y. Apr. 20, 2007)); see also K.A. Holdings

Ltd. of NY v. Chagaris, No. 07-CV-9675, 2009 WL 10685159, at *5

(S.D.N.Y. Nov. 13, 2009)    ("On a motion to dismiss for improper

venue, the plaintiff has the burden of establishing that it has

chosen a proper venue.").     "Unless the court holds an

evidentiary hearing, however,    'the plaintiff need only make

a prima facie showing of venue.'"     NextEngine Inc., 2019 WL

79019, at *1 (citations omitted).     In determining whether a

plaintiff has met this burden, courts must view "all facts in

the light most favorable to the non-moving party."

TradeComet.com LLC v. Google, Inc., 647 F.3d 472, 475 (2d Cir.

2011).    "A court may consider facts outside of the pleadings

when resolving a motion to dismiss for improper

venue."    Peerless Network, Inc. v. Blitz Telecom Consulting,

LLC, No. 17-CV-1725 (JPO), 2018 WL 1478047, at *2 (S.D.N.Y. Mar.

26, 2018).    Furthermore, "in a case of multiple claims, proper

venue must be established with respect to each cause of action

asserted."    Basile v. Walt Disney Co., 717 F. Supp. 2d 381, 386

(S.D.N.Y. 2010)   (citations omitted).

     When a case has been brought in an improper district, the

Court may transfer the case "to any district or division in

                                18
which it could have been brought" if transfer is "in the

interest of justice" pursuant to 28 U.S.C. § 1406(a).               Daniel v.

Am. Bd. of Emergency Med., 428 F.3d 408,          435   (2d Cir. 2005)

(quoting 28 U.S.C. § 1406(a)). "Courts enjoy considerable

discretion in deciding whether to transfer a case in the

interest of justice."        Daniel,    428 F.3d at 435; see also K.A.

Holdings Ltd., 2009 WL 10685159, at *5          ("Whether dismissal or

transfer is appropriate lies within the sound discretion of the

district court.").


     28 U.S.C. § 1404(a)       states, "[f]or the convenience of

parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought."             28 U.S.C.

§ 1404(a).     In determining whether to "transfer venue under

§ 1404(a), courts inquire, first,          'whether the action could have

been brought in the transferee district, and, if yes,               [second,]

whether transfer would be an appropriate exercise of the Court's

discretion.'"        Everlast World's Boxing Headquarters Corp. v.

Ringside,    Inc.,    928 F. Supp. 2d 735, 743    (S.D.N.Y. 2013)

(quoting Robertson v. Cartinhour, No. 10 Civ. 8442(LTS) (HBP),

2011 WL 5175597, at *3       (S.D.N.Y. Oct. 28, 2011)).       Under the

second step,


     Assessing whether transfer is a valid exercise of
     discretion requires the Court to balance various

                                   19
     factors: ( 1) the convenience of the witnesses; ( 2) the
     convenience of the parties; (3) the location of
     relevant documents and the relative ease of access to
     sources of proof; (4) the locus of operative facts;
     (5) the availability of process to compel the
     attendance of unwilling witnesses; (6) the relative
     means of the parties; ( 7) the forum's familiarity with
     the governing law; ( 8) the weight accorded the
     plaintiff's choice of forum; and (9) trial efficiency
     and the interests of justice.
Everlast World's Boxing, 928 F. Supp. 2d at 743.


     B. Discussion


             1. Venue is Not Proper in the Southern District of
                   New York

     The general venue provision, 28 U.S.C. § 1391(b), provides,


     A civil action may be brought in (1) a judicial
     district in which any defendant resides, if all
     defendants are residents of the State in which the
     district is located; (2) a judicial district in which
     a substantial part of the events or omissions giving
     rise to the claim occurred, or a substantial part of
     property that is the subject of the action is
     situated; or (3) if there is no district in which an
     action may otherwise be brought as provided in this
     section, any judicial district in which any defendant
     is subject to the court's personal jurisdiction with
     respect to such action.
28 U.S.C.    §   1391(b) (1)-(3).

                     i. Venue is Not Proper Pursuant to 28 U.S.C.
                        §   1391 (b) (1)

     "Whether jurisdiction is based on diversity or a federal

question,     ..      [f]or purposes of determining venue [under 28

U.S.C.   §   1391(b) (1)], a corporation is deemed to 'reside' in any

judicial district in which it is subject to personal


                                       20
jurisdiction at the time the action is commenced."              Bell v.

Classic Auto Group, Inc., No. 04 Civ. 0693(PKC), 2005 WL 659196,

at *4    (S.D.N.Y. Mar. 21, 2005)    (quoting 28 U.S.C. § 139l(c));

Holmes v. Romeo Enterprises, LLC, No. 15 CV 3915             (VB), 2015 WL

10848308, at *2    (S.D.N.Y. Nov.    2, 2015)    ("For venue purposes, a

defendant business organization 'resides'          in 'any judicial

district in which such defendant is subject to the court's

personal jurisdiction with respect to the civil action in

question.'"    (quoting 28 U.S.C.    §   139l(c) (2)).


          Personal jurisdiction is determined by "a two-step

inquiry."     Licci ex rel. Licci v. Lebanese Canadian Bank,

SAL, 732 F.3d 161, 168    (2d Cir. 2013), reh'g denied, No. 10-

1306-CV, 2013 WL 5700963    (2d Cir. Oct. 18, 2013)          (citing Best

Van Lines,    Inc. v. Walker, 490 F.3d 239, 242          (2d Cir. 2007)

and Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

First, courts "look to the law of the forum state to determine

whether personal jurisdiction will lie."           Id.     If personal

jurisdiction exists under state law, courts then must consider

whether the exercise of personal jurisdiction over an out-of-

state defendant "comports with due process protections

established under the United States Constitution."              Id.


        "Personal jurisdiction in New York is established either

under CPLR § 301, which allows for         'general'     jurisdiction



                                21
predicated on a continuous or systematic course of doing

business .     . or CPLR § 302, which allows for specific

jurisdiction over non-domiciliaries."      Bank of Am., N.A. v.

Wilmington Tr. FSB,     943 F. Supp. 2d 417,   421-22   (S.D.N.Y. 2013).

CPLR § 302 confers specific jurisdiction over an entity where

it,


      1. transacts any business within the state or
      contracts anywhere to supply goods or services in the
      state; or 2. commits a tortious act within the state .
        . ; or 3. commits a tortious act without the state
      causing injury to person or property within the state
           . if [it] (i) regularly does or solicits business,
      or engages in any other persistent course of conduct,
      or derives substantial revenue from goods used or
      consumed or services rendered, in the state, or (ii)
      expects or should reasonably expect the act to have
      consequences in the state and derives substantial
      revenue from interstate or international commerce; or
      4. owns, uses or possesses any real property situated
      within the state.

CPLR § 302 (a) .


      Here, Plaintiff fails to allege that this Court has general

personal jurisdiction over Defendants under CPLR § 301 because

he fails to allege that Defendants are engaged in a "continuous

and systematic course of doing business here [in New York] as to

warrant a finding of [their] presence in this jurisdiction."            JW

Oilfield Equip., LLC v. Commerzbank, AG, 764 F. Supp. 2d 587,

592   (S.D.N.Y. 2011)   (internal quotation marks and citations

omitted).    Plaintiff merely alleges that Defendants "conduct

business in this District," which is simply not enough.          (Am.


                                 22
Compl.   ~   3.)   See Phillips v. Reed Group, Ltd.,       955 F. Supp. 2d

201, 226 (S.D.N.Y. 2013)      ("Occasional or casual business in New

York does not confer general jurisdiction in New York such that

a foreign corporation may be sued in New York on causes of

action that are wholly unrelated to its activities in New

York.").      Plaintiff has failed to allege that Defendants

"regularly do[      J or solicit( J business" in New York.

Gonsalves-Carvalhal v. Aurora Bank,         FSB, No. 12-CV-2790        (MKB),

2014 WL 201502, at *5      (E.D.N.Y. Jan. 16, 2014)        (citation

omitted)     (emphasis added).


     Plaintiff further asserts that "Defendants are residents of

    . this District."       (Am.   Compl.   ~   3.)   This allegation is

also lacking.       In addition to failing to allege that Defendants

maintain any sort of business in New York, Plaintiff also fails

to allege that Defendants' respective principal places of

business, let alone any of their offices, are in New York.                 Cf.

Bank of Am., N.A., 943 F. Supp. 2d at 423             (finding plaintiff

made a prima facie showing that defendant was subject to

personal jurisdiction under CPLR § 301 where plaintiff alleged

defendant listed a New York office as a proper place of service

and that it continued to maintain that office) . 6



6 According to the uncontroverted memorandum of law submitted in
support of Defendants' Motion, "U.S. Bank's main office, as set
forth in its articles of association, is located in (continued)

                                   23
     Plaintiff also fails to allege that this Court has specific

personal jurisdiction over Defendants under CPLR           §   302.

Plaintiff merely asserts that his claims "relate to Federal

Housing Administration's role as Trustee over a trust created

under New York law and/or administered at least in part in New

York,"   (Am. Compl. ':II 3), that "this case involves New York

Common Law Trusts," (id. 'll 1), and that Defendants have violated

New York laws, including "New York trust law" and "New York

Securities Law," (id. 'll'll 53, 58 (h), 86 (F)).    These allegations 7

in no way show that Defendants "transact[ed] any business within

[New York] or contract[ed] anywhere to supply goods or services

in" New York, "commit[ted] a tortious act within" New York, or

"commit[ed] a tortious act without [New York] causing injury to

person or property within [New York] . "      CPLR   §§   302 (a) ( 1) - ( 3) . 8



 (continued) Cincinnati, Ohio" and "Wells Fargo's main office is
located in Sioux Falls, South Dakota."    (Defs.' Mot. Mem. at
10.)
7 Plaintiff's arguments in his opposition to Defendants' Motion
that venue in this District is proper because Defendants
allegedly committed "violations of Securities Exchange
Commission," (Defs.' Mot. Opp. at 1), that "ALL Securitized
Trusts are ensconced in Wall Street investment portfolios under
New York State Trust Law," (id.), and "that because the Wall
Street investment portfolios Plaintiff's Mortgage and Note has
been materially altered into Stock-like Bonds and bundled into
said portfolios that are owned by Investors from international
markets the proper venue and jurisdiction for this action is the
Southern District of New York," (id. 'll 3), are similarly
unavailing.
8 "Essential to the maintenance of a suit against a

nondomiciliary under CPLR 302(a) (1) is the existence of some
articulable nexus between the business transacted (continued)

                                 24
Furthermore, the Amended Complaint is devoid of any allegation

that Defendants "own[], use[] or possess[] any real property

situated within" New York.   CPLR § 302(a) (4).   Accordingly,

Plaintiff has failed to make a prima facie showing that

Defendants are subject to personal jurisdiction under New York

law.   9




(continued) and the cause of action sued upon." Associated
Aviation Underwriters v. DAP Holding, N.V., No. 02 Civ.
7446(HB), 2003 WL 21277148, at *3 (S.D.N.Y. May 30, 2003)
 (citation omitted).   Plaintiff has failed to allege such nexus
here.   See id. (" [T]he so-called nexus test, is interpreted very
narrowly by the New York courts." (citation omitted)).
Furthermore, Plaintiff has not alleged any action by Defendants
that could have led them to "foresee being brought into court"
in New York under CPLR § 302(a) (3).   Erickson Prods., Inc. v.
Atherton Tr., No. 12 Civ. 1693(PGG), 2013 WL 1163346, at *3
 (S.D.N.Y. Mar. 20, 2013) (citation omitted); see also Gonsalves-
Carvalhal, 2014 WL 201502, at *5 (finding personal jurisdiction
could not be established under CPLR § 302(a) (3) in part because
plaintiff did "not allege that [defendant] should reasonably
expect its actions with respect to the property to have had
consequences in . . . New York").
9 Even if Plaintiff could establish that Defendants are subject

to personal jurisdiction in New York under New York law, the
assertion of personal jurisdiction over Defendants in the
Southern District of New York would not comport with the
constitutional requirements of due process.    A defendant in a
civil lawsuit is entitled to "due process of law" under the
Fifth and the Fourteenth Amendments of the Constitution, meaning
that such a defendant can only be subject to the personal
jurisdiction of a court when it has "certain minimum contacts
 [with the forum state] such that the maintenance of the suit
does not offend traditional notions of fair play and substantial
justice." Licci, 732 F.3d at 169 (quoting Int'l Shoe, 326 U.S.
at 316).   As held above, Plaintiff failed to allege "'continuous
and systematic' contacts sufficient to establish general
personal jurisdiction, or more limited contacts sufficient to
establish specific personal jurisdiction." Bank of Am., N .A.,
943 F. Supp. 2d at 423 (citation omitted).    And, as discussed
below, all of the operative events alleged in the (continued)

                              25
      Because Defendants are not subject to personal jurisdiction

in New York, the state in which the Southern District of New

York is located, they do not "reside" in New York for venue

purposes.    See 28 U.S.C. § 1391(c) (2).   Accordingly, Plaintiff

has not satisfied the precondition to 28 U.S.C. § 1391(b) (1)

that "all defendants are residents of the State in which the

district is located" -- making venue improper under 28 U.S.C.

§ 1391 (b) (1).


                  ii. Venue is Not Proper Pursuant to 28 U.S.C.
                      §   1391 (b) (2)

     Venue in the Southern District of New York is also not

proper under§ 1391(b) (2) because "a substantial part of the

events or omissions giving rise to the claim" did not occur in

the Southern District of New York, nor is "a substantial part of

[the] property that is the subject of the action        .   . situated"

in the Southern District of New York.       28 U.S.C. § 1391(b) (2).

Plaintiff does not allege that any acts or omissions relevant to

his claims occurred in the Southern District of New York.

Plaintiff is a resident of Connecticut.       (Am. Compl.   ~   4).       The

Property is located in the District of Connecticut.         (Id.      ~   5) .




(continued) Amended Complaint giving rise to Plaintiff's claims
took place in Connecticut.  "Without more evidence of contacts
with New York, due process prohibits the exercise of personal
jurisdiction over" Defendants.  Gonsalves-Carvalhal, 2014 WL
201502, at *5 n.6.


                                    26
The operative events related to the Mortgage Loan as well as the

subsequent foreclosure proceeding are all alleged to have

occurred in Connecticut.    (See, e.g., id. SI 93.)    See also K.A.

Holdings Ltd., 2009 WL 10685159, at *9 (finding 28 U.S.C.

§ 139l(b) (2) did not support venue in this district because

plaintiff "committed all of the significant acts and omissions

underlying the Plaintiff's claims in the Western District of

North Carolina," including "fil[ing] complaints and appear[ing]

for hearings" in earlier, related actions in the Western

District of North Carolina).


      Because no "substantial" events took place in the Southern

District of New York, venue cannot be established based on a

substantial occurrence pursuant to 28 U.S.C.    §   1391(b) (2).   "The

fact that this action arises out of a mortgage on a property

located in [Bridgeport, Connecticut], outside the [Southern]

District of New York, further indicates that venue is not proper

in this District."    Gonsalves-Carvalhal, 2014 WL 201502, at *7;

Zbitnoff v. Nationstar Deed of Tr., LLC, No. 16-CV-2947 (JMF),

2016 WL 3926468, at *2 (S.D.N.Y. July 18, 2016)       (finding

transfer to the Northern District of California appropriate

where "venue in that District is plainly proper, as the

underlying property is in that District and the allegedly

improper assignment occurred in that District" (citing 28 U.S.C.

§   1391(b))); Adams v. U.S. Bank, NA, No. 12 CV 4640(KAM) (LB),

                               27
2013 WL 5437060, at *5       (E.D.N.Y. Sept. 27, 2013)     (dismissing

challenges to foreclosure and eviction proceedings and noting

"that claims regarding [dismissed plaintiffs'] property should

generally be filed in the jurisdiction where the property is

located and the claim arose."          (citing 28 U.S.C. § 1391(b))).


                   iii. Venue is Not Proper Pursuant to 28 U.S.C.
                        §   1391 (b) (3)

       Venue in the Southern District of New York is not proper

under 28 U.S.C. § 139l(b) (3) because there is another district

in which this action "may otherwise be brought."           28 U.S.C.

§   1391(b) (3).   28 U.S.C. § 1391(b) (3) provides that venue is

proper in "any judicial district in which any defendant is

subject to the court's personal jurisdiction with respect to

such action" but only "if there is no district in which an

action may otherwise be brought as provided in this section."

Id.   (emphasis added); see Daniel, 428 F.3d at 434         ("[T]he phrase

'if there is no district in which the action may otherwise be

brought'    indicates that venue may be based on that subsection

only if venue cannot be established in another district pursuant

to any other venue provision.").


       Here, under 28 U.S.C.      §   1391(b) (2), venue would be proper

in the District of Connecticut where a substantial part of the

acts or omissions that give rise to Plaintiff's claims took

place, and where the Property is located.           As such, 28 U.S.C.

                                      28
§ 1391 (b) (3) is inapplicable, because, contrary to its

requirements, there is another district "in which [the] action

may otherwise be brought."   28 U.S.C. § 1391(b) (3); see

Daniel, 428 F.3d at 435 (finding that, because plaintiffs could

have brought their claim in the Western District of Michigan

under 28 U.S.C. § 1391 (b) (2), where "a substantial part" of the

alleged events giving rise to the claim took place, "they cannot

rely on§ 1391(b) (3) to support venue in the Western District of

New York"); Holmes, 2015 WL 10848308, at *2   ("[B]ecause this

action could have been brought in the Northern District of New

York, Section 1391 (b) (3) does not establish venue in the

Southern District of New York."); Safety Software Ltd. v. Rivo

Software, Inc., No. 11 Civ. 7433(KBF), 2012 WL 1267889, at *5

(S.D.N.Y. Apr. 11, 2012)   (declining to apply 28 U.S.C.

§ 1391(b) (3) where the action could be brought in another

district and noting that "[b]y the plain language of the

statute" 28 U.S.C. § 1391(b) (3) "applies only if there is no

other district in which the action may be brought").


     Accordingly, the Court finds venue does not lie in the

Southern District of New York under 28 U.S.C. § 1391(b) . 10



10Although Plaintiff did not include a violation of the Real
Estate Settlement Procedures Act (RESPA), 12 U.S.C §§ 2605-08,
as one of his 12 causes of action in the Amended Complaint,
because "[Plaintiff] repeats his past allegations and requests
for relief," (Defs.' Mot. Mem. at 8 (citing Am. (continued)

                              29
          2. Transfer is Proper Under 28 U.S.C. § 1406(a) 11


     Having determined venue is not proper in the Southern

District of New York, the Court must decide whether to dismiss

the action, or, instead, to transfer it under 28 U.S.C.

§ 1406(a) to the District of Connecticut.   As noted above,

"[t]he Court enjoys 'considerable discretion' in deciding

whether it is in the interest of justice to transfer a

case."   Holmes, 2015 WL 10848308, at *4 (quoting Daniel, 428


 (continued) Compl. 11 27-86)), and Plaintiff explicitly mentions
RESPA in the Amended Complaint, (see Am. Compl. 1 27), the Court
briefly addresses such a claim here.   RESPA "includes its own
venue provision." Webb v. Chase Manhattan Mortg. Corp., No. 04
CV 07940(GBD), 2005 WL 106896, at *1 (S.D.N.Y. Jan. 18, 2005).
Venue for a RESPA claim lies in the district in which the
property at issue is located or in which the violation occurred.
See id. ("RESPA expressly provides that either the property
involved or the violation alleged to have occurred must be
located in this District in order for plaintiffs to bring their
claims before this court.").   Because the Property is located in
the District of Connecticut, (Am. Compl. 1 5), and the operative
events related to Plaintiff's claims are all alleged to have
occurred in Connecticut, ( see, e.g., id. 1 93) , venue for a
RESPA claim would lie in the District of Connecticut.
Accordingly, venue for any RESPA claim Plaintiff may have
brought is not proper in the Southern District of New York.
11 The Court transfers the action, notwithstanding Defendants'

argument that the Court lacks personal jurisdiction over them.
 (Defs.' Mot. Mem. at 9.)  See Goldlawr, Inc. v. Heiman, 369 U.S.
463, 466 (1962) ("The language of § 1406 (a) is amply broad
enough to authorize the transfer of cases, however wrong the
plaintiff may have been in filing his case as to venue, whether
the court in which it was filed had personal jurisdiction over
the defendants or not."); KPMG Consulting, Inc. v. LSQ II, LLC,
No. 01 CIV. 11422(SAS), 2002 WL 1543907, at *1 n.l (S.D.N.Y.
July 12, 2002) ("The district court has [the] power
to transfer venue even if it lacks personal jurisdiction over
the defendants." (quoting Fort Knox Music, Inc. v. Baptiste, 257
F.3d 108, 112 (2d Cir. 2001)).

                              30
F.3d at 435).    "The Court's discretion is informed by 'the

convenience of the parties, ease of access to sources of proof,

and . . . concerns of judicial economy.'"     Id.   (citation

omitted).    In addition, the Court may "consider the ultimate

goal of the 'expeditious and orderly adjudication of cases and

controversies on their merits.'"    Id.   (quoting Goldlawr, 369

U.S. at 466-67).

     As explained above, venue properly lies in the District of

Connecticut.    The Court takes into account "the fact that

dismissal would require prose Plaintiff to incur additional

filing costs, and re-filing the Amended Complaint in the

appropriate district would delay the proceeding."      Gonsalves-

Carvalhal, 2014 WL 201502, at *7.    The Court also notes that

Defendants "will not be prejudiced by a transfer; in fact, they

moved in the alternative for a transfer to [the District of

Connecticut] pursuant to 28 U.S.C. § 1404(a) ."     Insight Data

Corp. v. First Bank Sys., Inc., No. 97 CIV. 4896(MBM), 1998 WL

146689, at *7 (S.D.N.Y. Mar. 25, 1998).     Furthermore, the Court

finds "[t]ransfer of the action, rather than outright dismissal,

will allow the case to be expeditiously adjudicated on its

merits."    Holmes, 2015 WL 10848308, at *4; Int'l Flavors      &


Fragrances Inc. v. Van Eeghen Int'l B.V., No. 06 Civ. 490 (JFK),

2006 WL 1876671, at* 8 (S.D.N.Y. July 6, 2006)       ("Dismissal is a

harsh remedy that is best avoided when another avenue is

                               31
open.").     Accordingly, upon concluding that transfer of this

action to the District of Connecticut is "in the interests of

justice," the Court grants Defendants' Motion [dkt. no. 33], and

the action is so transferred pursuant to 28 U.S.C. § 1406(a).


             3. The Court Need Not Consider 28 U.S.C. § 1404(a)

     "Because the Court grants mandatory transfer under Section

1406(a), it need not consider the parties' arguments for

discretionary transfer under 28 U.S.C. § 1404."     Holmes, 2015 WL

10848308, at *4; see also Wohlbach v. Ziady, No. 17 Civ. 5790

(ER), 2018 WL 3611928, at *3 n.5 (S.D.N.Y. July 27, 2018)

("Since venue is not proper here, transfer pursuant to§ 1404(a)

is not appropriate."); Kelly-Brown v. Winfrey, No. 11 Civ.

07875(PAC), 2013 WL 6574918, at *1 (S.D.N.Y. Dec. 12, 2013)       ("[A

transfer pursuant to 28 U.S.C. § 1404(a)]    'presuppose[s]' that

      [the case] was brought in the correct forum."    (citation

omitted)).




                               32
IV. CONCLUSION


     For the foregoing reasons, Plaintiff's Motion [dkt. no. 40]

is denied and Defendants' Motion [dkt. no. 33] is granted.

Because venue is improper in this District, and because it is

"in the interest of justice" to do so, this action is

transferred to the District of Connecticut.


SO ORDERED.



Dated:    New York, New York
          June _Jj__, 2019




                        LORETTA A. PRESKA
                        Senior United States District Judge




                               33
